      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 1 of 16



                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
________________________________________________________________________

Linda Lewis, individually, and as Trustee              Civil Action No.: 19-cv-1117
For the Next-of-Kin of Jamie Joseph Lewis,

                     Plaintiff,
vs.

City of Burnsville, a municipal corporation, and
Steven Stoler, Brett Levin, Michelle
Frascone, and John Smith, all in their official and
individual capacities,

                     Defendants.


                                       COMPLAINT
                                  JURY TRIAL DEMANDED



       By and for her Complaint against the above-named Defendants, Plaintiff Linda

Lewis pleads as follows:


                                      INTRODUCTION
1.     The night of September 26, 2016, C.A.H. called 911 to ask the police for help with

       her ex-boyfriend Jamie Joseph Lewis, who had told her that he was going to shoot

       himself. Just over an hour later he was dead—shot in the back by SWAT-trained

       officers with scoped rifles.

2.     The immediate use of deadly force by officers responding to the call for help for a

       suicidal citizen, instead of making any attempt to help Mr. Lewis while he was in

       the midst of a medical crisis, violated Mr. Lewis’s Fourth and Fourteenth
     CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 2 of 16



     Amendment rights. Moreover, these violations and the death of Mr. Lewis were

     caused by Defendant City of Burnsville’s failure to properly train its officers in

     responding to medical crises.

                                       PARTIES

3.   Linda Lewis is the mother of Jamie Lewis and is duly-appointed Trustee for the

     Next of Kin of Jamie Lewis.

4.   Defendant City of Burnsville is a municipal corporation located in the State of

     Minnesota.

5.   On information and belief, Defendants Steven Stoler and Brett Levin are residents

     of the State of Minnesota and are police officers employed by the City of Burnsville

     Police Department, and acted under color of law in the actions complained of.

     Defendants are sued in their individual and official capacities.

6.   On information and belief, Defendant Michelle Frascone is employed by the

     Minnesota Bureau of Criminal Apprehension, and is a resident of the State of

     Minnesota. Defendant is sued in her individual and official capacities.

7.   Defendant John Smith is an officer employed by the Burnsville Police Department

     or an employee of the Bureau of Criminal Apprehension, whose identity is currently

     unknown. Defendant is sued in his individual and official capacities.

                              JURISDICTION AND VENUE
8.   This Court has jurisdiction over Plaintiff’s claims under 42 U.S.C. § 1981 and §

     1983, and under 28 U.S.C. § 1343 and § 1367.




                                               2
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 3 of 16



9.    Venue is proper in this district under 28 U.S.C. § 1391, as the acts and omissions

      complained of occurred in the District of Minnesota.

                                     FACTUAL BASIS

10.   On May 29, 2017, the Dakota County Attorney’s Office released its report on the

      investigation into the shooting death of Jamie Joseph Lewis by police. In the report,

      the office cleared the officers of wrongdoing, stating that the responding officers,

      including the single officer who shot Mr. Lewis in the back, had done so in self-

      defense. The facts, however, tell a different story.

                                     The Background

11.   In the week leading up to the shooting, Mr. Lewis had lost his girlfriend and then

      his job within a period of just a few days. He had been struggling with depression

      for some time, but without health insurance, was unable to regularly take his

      prescription medication; the combination of factors set off a medical mental health

      crisis in Mr. Lewis that culminated on September 26, 2016.

12.   Mr. Lewis became despondent, and on September 26, 2016 he went to the apartment

      of his ex-girlfriend C.A.H.

13.   Mr. Lewis had been making suicidal comments for days, but spent several hours

      with C.A.H. that afternoon discussing their recently-ended relationship. Towards

      the end of the evening, Mr. Lewis pointed C.A.H. towards a letter—a suicide note,

      although she did not know it at the time—that he had written and left for her several

      days before, when they had broken up. C.A.H. had not yet read the letter.



                                                3
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 4 of 16



14.   Mr. Lewis stated that he had no options left; and, referring to a handgun he was

      carrying, stated that he if he was caught with it he would go to prison for ten years—

      and that he wasn’t going to prison. Although he had been convicted of nothing more

      serious than a traffic violation in more than 20 years, Mr. Lewis was a felon

      prohibited from possessing a firearm.

15.   Mr. Lewis then opened up several beer bottles, spilling one in the process, and left

      the apartment, taking a handgun with him. According to C.A.H., Mr. Lewis said he

      did not want his son to find him, and told C.A.H. not to tell anyone. It was just after

      10:00 p.m. on the evening of September 26th, 2016.

                                  The Police Response

16.   Trying to save his life, C.A.H. called 911, and reported that Mr. Lewis had just left

      her apartment with the intention of killing himself. C.A.H. faithfully reported Mr.

      Lewis’s description and the relevant facts, including that he had a firearm and did

      not want to go back to prison.

17.   More than a dozen Burnsville police officers responded to the call, including

      Defendants Stoler and Levin. For more than an hour, officers searched the scene,

      including inside the apartment building at 1605 Cliff Road, Burnsville, Minnesota,

      and the surrounding area.

18.   1605 Cliff Road is a large apartment complex, surrounded by a parking lot, trees,

      and tall grass. It is bounded on the north by Cliff Road; to the west are two small

      commercial buildings, accessible on foot.



                                                4
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 5 of 16



19.   During the course of their search, officers secured the entrance of the apartment

      complex, to ensure that civilians did not leave while the search was going on. They

      also went to the nearby commercial buildings, to ensure that any visitors or

      employees were aware of the situation and would remain secure inside until the area

      was clear. Officers located and searched Mr. Lewis’s car, still in the parking lot,

      using a ballistic shield for cover. At the time of the shooting, officers had effectively

      secured the scene and ensured that no civilians were unaccounted for in the area.

20.   Having not found Mr. Lewis on the grounds of the apartment complex, officers

      requested air support from the Minnesota State Patrol. On information and belief,

      Defendant Sergeant Stoler was the highest-ranking officer on the scene and

      requested air support.

21.   Although officers were on-scene for more than an hour and had an opportunity to

      call for air support, at no time did officers request a mental health crisis team or

      anyone else whose primary task was dealing with mental health crises.

22.   After several more minutes, a helicopter from the Minnesota State Patrol arrived

      on-scene, equipped with an infrared camera. The helicopter quickly located a heat

      signature to the west of the complex, noting that the signature was coming from an

      area to the west side of the complex, past the trees. The heat signature indicated a

      person lying prone on the ground. The State Patrol relayed this information to the

      officers on the ground. Ninety seconds later, Mr. Lewis was dead.




                                                 5
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 6 of 16



                                 The Notice and Training

23.   The Burnsville Police Department has responded to over 500 mental health crisis

      calls every year since 2016. The City has experienced nearly a 400% growth in crisis

      related calls in the last ten years, and the police department recognizes that mental

      health calls need to be addressed by all of its officers.

24.   Given the number of crisis calls to which the Burnsville Police Department responds

      every year, the need to train officers not to automatically shoot anyone engaged in

      a mental health crisis was obvious.

25.   Defendant City of Burnsville had also been put on notice of the need to properly

      train its officers by a strikingly similar incident that had happened six months

      before.

26.   On March 17, 2016, police had previously shot in the back and killed a man in the

      midst of a similar mental health crisis.

27.   In the course of that incident, Burnsville Police had responded to the scene of a man

      armed with a knife who had been reported to be behaving strangely while inside his

      car parked in a McDonald’s parking lot.

28.   In that incident, as in this one, when police responded the man appeared

      unresponsive to police commands to drop his weapon.

29.   In that incident, as in this one, police escalated the situation, in that case by breaking

      the man’s window and tazing him while he posed no threat to other people in the

      area.



                                                  6
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 7 of 16



30.   In that incident, as in this one, officers acted excessively and unreasonably when

      faced with a man in the midst of a mental health crisis. Having tazed the man and

      seeing him try to avoid the officers’ excessive use of force, Burnsville police

      officers, on information and belief following their training by Defendant City of

      Burnsville, shot the man in the back and killed him. A key difference between the

      two incidents is that in the previous incident, the man was fleeing police; in this

      incident, Mr. Lewis was on the ground not moving when they shot him.

31.   Defendant Sergeant Stoler’s police record and actions on the day in question reveal

      that Defendant City of Burnsville did not provide the necessary training to its

      officers. Defendant Sergeant Stoler served with the Burnsville Police, and had

      regularly attended the training programs implemented by the Burnsville Police

      Department, including S.W.A.T. training. By contrast, he had just once attended one

      session of mental health training.

32.   Defendant Officer Levin’s training records are currently unavailable. On

      information and belief, Defendant Officer Levin’s training was not substantially

      better than Sergeant Stoler’s in peacefully resolving mental health crises.

33.   Defendant officers reacted according to the training they had received from

      Defendant City of Burnsville. What happened next on September 26th was, in

      substantial part, caused by the insufficient training by Defendant City of Burnsville

      regarding mental health crises.




                                                7
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 8 of 16



                                      The Shooting

34.    On information and belief, Mr. Lewis had never left the area of the apartment

      complex. During the entire police search, he was within visual range of the complex,

      yet sat or lay in the grass, with a handgun next to him, drinking a beer. At no time

      during this hour-long time period (as reported by the released results of the

      investigation) did Mr. Lewis commit any violent crimes or acts, threats of violence,

      or even encounter any other individuals.

35.   On hearing his possible location, Defendants Sergeant Stoler and Officer Levin

      went to the location. They drove their vehicle close to Mr. Lewis and dismounted

      their vehicles, and immediately took out their scoped rifles.

36.   At the time the officers approached him, Mr. Lewis was posing no threat to anyone

      other than himself, and no one other than officers was outside in the area.

37.   The officers had a ballistic shield available on-scene, the purpose of which is to

      protect an officer from gunshots. An officer requested that the shield be brought up,

      but the officers did not wait for it to arrive. Each officer was also equipped with,

      and was wearing, a bulletproof vest.

38.   Despite this, the officers approached within engagement range of the weapon sitting

      next to Mr. Lewis. The officers were carrying rifles with a maximum effective range

      against a point target of 300 meters. Mr. Lewis had a handgun next to him, which

      had a maximum effective range of only 50 meters.

39.   Nevertheless, having heard that at most Mr. Lewis had a handgun, the officers

      approached to within 40 meters of Mr. Lewis, and shined a bright spotlight on him.

                                                 8
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 9 of 16



40.   Mr. Lewis remained lying on his back, drinking his beer for a few seconds. He did

      not respond to Defendants’ shouting at him. He did not attempt to evade arrest and

      at no point did he point any object in the direction of the officers. He had, in fact,

      not moved from his position for a significant period of time.

41.   Knowing that Mr. Lewis may have intended “suicide by cop,” Defendants

      nevertheless continued aggressively shouting at him, identifying themselves as

      police. Mr. Lewis continued not to respond.

42.   Defendant Stoler mistakenly identified the beer Mr. Lewis was drinking as a

      weapon, and determined that Mr. Lewis was pointing it at them and that the officers

      were in danger. He fired his rifle several times, striking Mr. Lewis. Mr. Lewis rolled

      over onto his stomach, dying. Defendant Levin did not fire his weapon.

43.   Despite the fact that a Minnesota State Patrol helicopter with an infrared camera

      was on-scene which had and could clearly identify Mr. Lewis’s location, Defendant

      Sergeant Stoler reported that he was worried at this point that the wounded Mr.

      Lewis might crawl away and disappear. So Defendant Sergeant Stoler continued to

      fire round after round; his rounds hit Mr. Lewis in the back side of his body. It is

      not clear which round or rounds exited through Mr. Lewis’s chest, killing him. At

      no point did any other officer fire.

44.   Having taken only ninety seconds from the initial location call to shooting Mr.

      Lewis in the back, Defendants then took their time approaching him to arrest or

      render aid. They waited for the ballistic shield to arrive before other officers

      approached Mr. Lewis and handcuffed him approximately six minutes later. Both

                                                9
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 10 of 16



       the bottle, now empty, and the handgun, still full, were found next to Mr. Lewis. He

       was pronounced dead at the scene.

                                      The Aftermath

45.    After the scene was secured, Defendants turned in their weapons and reported for

       post-incident testing and questioning. Investigators took statements from involved

       officers, and on information and belief, both investigators and attorneys spoke to

       Defendants before their statements were given.

46.    In addition, Defendant Sergeant Stoler was given an opportunity by Defendant John

       Smith to review the body camera footage before he gave his statement. Defendant

       Sergeant Stoler was therefore able to determine what statements would be supported

       or contradicted by video evidence before giving his statement.

47.    During the investigation process, Defendant Officer Levin was interviewed by

       Defendant Michelle Frascone and Brent Peterson of the Bureau of Criminal

       Apprehension.

48.    During the interview, Defendant Officer Levin reported the information he had

       received prior to the shooting, including that Mr. Lewis may have intended to take

       his own life.

49.    Hearing this statement that Mr. Lewis may have intended to harm himself,

       Defendant Frascone suggested to Defendant Officer Levin that Mr. Lewis’s intent

       may have been not merely to end his own life, but to murder other people as well.

       No other information available to any police or investigators at that time, including

       Defendants, suggested this.

                                                10
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 11 of 16



50.    At Defendant Frascone’s prompting, Defendant Officer Levin adopted this revised

       statement as his own, and made it part of his official report on the incident.

51.    On information and belief, the BCA interviewed other officers involved in the

       shooting and had an opportunity to talk to those officers as part of that investigation.

                                      The Justification

52.    Defendant Officer Levin’s adopted statement, and the statements of other involved

       officers, were used as part of the justification for clearing the officers of the

       shooting. The Dakota County Attorney’s Office used as part of its basis for

       defending the officers that Mr. Lewis “remained an immediate threat to officers and

       others.” No information provided to police, except for the unsupported conclusion

       Defendant Frascone recommended Defendant Officer Levin make as part of his

       official statement, indicated that Mr. Lewis posed a threat to others.

53.    The Dakota County Sheriff’s Office also used as justification for officers shooting

       Mr. Lewis in the back that he had been diagnosed with depression.

54.    Based in part on Defendant Frascone’s recommendation to Defendant Levin that he

       report that he feared Mr. Lewis would murder other people and that police were

       therefore justified in shooting him in the back and on Mr. Lewis’s diagnosis of

       depression, officers involved were cleared in Mr. Lewis’s shooting, and no charges

       were ever filed.

55.    On information and belief, this action engaged in by Defendant Frascone, Defendant

       Smith, and adopted by Defendant Officer Levin and possibly other Defendants, was

       intended to obstruct the proper course of the investigation, to clear officers of

                                                 11
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 12 of 16



       wrongdoing, and to ensure that Defendants were not held liable for the death of Mr.

       Lewis.

56.    By the actions complained of above, Plaintiff has been harmed, both in the wrongful

       death of her son and the loss of his companionship and support, as well as her ability

       to seek justice in the courts for his death.

            Count I: Violation of 42 U.S.C. § 1983 (Unreasonable Seizure)
                 Against Defendants City of Burnsville and Stoler

57.    Plaintiff restates and realleges every paragraph above as if fully set forth herein.

58.    By the actions complained of Defendants, acting under color of law, unreasonably

       seized Mr. Lewis by the excessive and unreasonable use of force, violating his rights

       under the Fourth Amendment and Fourteenth Amendment.

59.    The right of an individual to be free from excessive use of force by police officers

       had been clearly established on September 26, 2016.

60.    As a result of Defendants’ unreasonable used of force, Mr. Lewis was shot and

       killed.

61.    As a direct and proximate result of these actions of Defendants complained of

       above, Plaintiff was injured by the wrongful death of her son.

                 Count II: Violation of 42 U.S.C. § 1985 (Conspiracy)
                               Against All Defendants

62.    Plaintiff restates and realleges every paragraph above as if fully set forth herein.

63.    By the actions complained of above, Defendants, acting under color of law,

       conspired together to obstruct justice by means including, but not limited to,

       reporting in the official statement unsupported or incorrect facts, which would tend

                                                  12
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 13 of 16



       to increase the likelihood of a finding that the shooting was justified and decrease

       the likelihood that Defendants would be found liable for Mr. Lewis’s death.

64.    These actions were taken to influence the verdict, presentment, or indictment of any

       grand or petit juror who might consider the criminal or civil liability of Defendants

       for their actions complained of above.

65.    As a direct and proximate result of these actions of Defendants complained of

       above, Plaintiff was injured by the hindrance of the ability to seek justice in the

       courts for criminal or civil liability.

                               Count III: Negligence
               Against Defendants City of Burnsville, Stoler, and Levin

66.    Plaintiff restates and realleges every paragraph above as if fully set forth herein.

67.    On information and belief, Defendants had a duty under both written and unwritten

       policies of the City of Burnsville Police Department to exercise restraint when

       dealing with individuals in the midst of a mental health crisis. These policies direct

       the duties of responding offers as follows:

       a.     Written City of Burnsville policies regarding the use of deadly force

              specifically direct officers to consider the conduct of the individual being

              confronted, the effect of alcohol on the individual, the individual’s mental

              state or capacity, the reason for contact with the individual, and the apparent

              need for immediate control of the individual or a prompt resolution of the

              situation, and the availability of other options and their possible

              effectiveness.


                                                 13
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 14 of 16



       b.    Related to this last point, written City of Burnsville policies regarding first

             responders responding to potential mental health emergencies should first

             assess the situation to determine whether a mental health crisis may be a

             factor, request specialized resources, use conflict resolution and de-

             escalation techniques when responding to a person in crisis, to avoid using

             bright lights if possible, take into account the person’s mental and emotional

             state and potential inability to understand commands or appreciate the

             consequences of his/her action or inaction, determine the cause of motivation

             for the person’s actions or stated intentions, and if possible, use alternatives

             to force.

       c.    The City of Burnsville’s written policies inform officers that a Crisis

             Intervention Team is available to deal with a person in crisis. The policy

             specifically directs that in that situation, the Crisis Intervention Team

             member shall be the lead officer on the scene.

       d.    The City of Burnsville’s written policies also specifically direct officers to

             consider taking no action or passively monitoring a situation.

68.    By the actions complained of above, Defendants breached those duties.

69.    As a direct and proximate result of these actions of Defendants complained of

       above, Plaintiff was injured by the wrongful death of her son.

70.    Defendant City of Burnsville is vicariously liable for the negligence of individual

       officers who responded to the situation and acted within the course and scope of

       their employment with Defendant City of Burnsville.

                                                14
      CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 15 of 16



                                 Count IV: Negligence
                          Against Defendant City of Burnsville

71.    Plaintiff restates and realleges every paragraph above as if fully set forth herein.

72.    Defendant City of Burnsville had a duty to train its police officers to follow the

       City’s policies as laid out in Count III above, and to train its police officers how to

       respond to mental health crises without violating the Fourth and Fourteenth

       Amendment rights of citizens.

73.    Defendant City of Burnsville breached its duty by failing to properly train

       Defendant officers, which it employed.

74.    As a direct and proximate result of these actions of Defendant complained of above,

       Plaintiff was injured by the wrongful death of her son.

                                    PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests this Court issue an order:

1.     Entering a monetary judgment in favor of Plaintiff and against Defendants in the

       amount of $1,500,000;

2.     Issuing injunctive relief, and ordering Defendant City of Burnsville to engage in

       proper training of its officers;

3.     Allowing Plaintiff to amend its complaint to add a claim for punitive damages, when

       allowed by statute;

4.     Entering an award of costs, expenses, and attorney’s fees as required by 42 U.S.C.

       § 1988; and

5.     Such other relief as this Court will find just and equitable.


                                                 15
    CASE 0:19-cv-01117-ECT-BRT Document 1 Filed 04/25/19 Page 16 of 16



PLAINTIFF DEMANDS TRIAL BY JURY.


Dated: April 25, 2019.            HANSEN, DORDELL, BRADT, ODLAUG
                                  & BRADT, P.L.L.P.


                                  By _s/ Michael Kemp _____________________
                                      MICHAEL KEMP                   #390426
                                  Attorneys for Plaintiff
                                  3900 Northwoods Drive, Suite 250
                                  St. Paul, MN 55112-6973
                                  651/332-8734
                                  mkemp@hansendordell.com




                                      16
